DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 6 and 16: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a rive enclosure comprising: a tray comprising a first base leg and a second base leg spaced from the first base leg; and the support structure consists of a first cross leg that connects between the first and second base legs, and a second cross leg distanced from the first cross leg and also connecting between the first and second base legs; the tray facilitates receipt of a memory drive device at the space between the first and second base legs and supported by the first and second cross legs such that the drive locking pins engage with openings along surfaces of the memory drive device, and the first cross leg includes a post extending transversely from the first cross leg and a latch comprising a triangular shaped protrusion having a ramped edge that is disposed at a terminal end of the post, and the cross arm of the handle includes a slot that engages with the triangular shaped protrusion of the post 
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a disk array comprising: a drive enclosure, the drive enclosure having a second end of the first elongated arm pivotally connects with the first base leg and a second end of the second elongated arm pivotally connects with the second base leg to facilitate rotational movement of the handle in relation to the tray between a first position in which the handle extends transversely from the tray and a second position in which the handle is adjacent the tray; and a pair of rails that secure to a printed circuit board (PCB) of an electronic device, wherein each rail includes a plurality of repeating sections, each repeating section of one rail in the pair is aligned with a corresponding one of the repeating sections of another rail in the pair, and the repeating sections are dimensioned to receive and retain portions of the tray and the handle when the tray is inserted between the rails of the pair. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a method comprising: inserting a memory drive device within a drive enclosure and further comprising each rail includes a plurality of repeating sections, each repeating section of one rail in the pair is aligned with a corresponding one of the repeating sections of another rail in the pair, and the repeating sections are dimensioned to receive and retain portions of the tray and the handle when the tray is 
Regarding claims 3-5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 7-15, these claims are allowed based on their dependence on the allowable independent claim 6 discussed above.
Regarding claims 17-20, these claims are allowed based on their dependence on the allowable independent claim 16 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800
01/29/2022